Citation Nr: 1818543	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran had originally requested a hearing before the Board, but he subsequently withdrew that request in September 2014.  Thus, there is no outstanding hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical records indicate that the Veteran was found to have diabetes mellitus and mild retinopathy in the right eye in June 2010.  It was also noted that he had a resolving retinal hemorrhage that was questionable for hypertension versus diabetes mellitus.  The Veteran later filed a claim for service connection a retinal hemorrhage with diabetic retinopathy in August 2010.  However, the evidence of record does not show that he has had a retinal hemorrhage or diabetic retinopathy since filing that claim.  In this regard, a December 2010 VA examiner found that the Veteran had diabetes mellitus without diabetic retinopathy, and there was no retinal hemorrhage upon examination.  Subsequent VA medical records also indicate that the Veteran does not have diabetic retinopathy. See e.g. VA treatment records dated in October 2011, October 2012, and August 2013.

Nevertheless, the Board notes that the December 2010 VA examiner did not address whether the Veteran may have any residuals from the prior retinal hemorrhage, and if so, whether they are secondary to his service-connected diabetes mellitus.  In addition, the examiner diagnosed him with pterygium in both eyes, but it is unclear as to whether that disorder could be related to his diabetes mellitus.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eyes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current eye disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any eye disorders that have been present during the appeal period (since the Veteran filed his claim in August 2010).  He or she should specifically indicate whether the Veteran has diabetic retinopathy, a retinal hemorrhage, any residuals from the June 2010 retinal hemorrhage, and pterygium.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  

The examiner should also state whether it is at least as likely as not that the disorder was caused by or aggravated by the Veteran's service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




